Citation Nr: 0734836	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  02-02 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, veteran's brother




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from December 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In September 2007, the veteran was afforded a hearing at the 
Central Office before John J. Crowley, who is the Veterans 
Law Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is important to note that the basis of the joint motion of 
November 2005 has been resolved.  At hearing, the undersigned 
requested the appellant to obtain records cited within the 
joint motion, which was done in October 2007. 

The appellant argues that service connection is warranted for 
the cause of the veteran's death.  Many arguments regarding 
how the veteran's death is related to service have been 
offered by the appellant, which the undersigned will attempt 
to state at this time. 

First, it is argued that the veteran had retained metallic 
fragments in his body as a result of shrapnel wounds incurred 
during service in Vietnam, and that these fragments prevented 
physicians from giving the veteran a magnetic resonance 
imaging (MRI) test that would have allowed them to diagnose 
and treat his condition earlier, and therefore prevent his 
death.  

Second, alternatively, it is argued that the veteran's 
presumed exposure to Agent Orange, as a Vietnam veteran, 
caused his death.  See 38 U.S.C.A. § 1116(f) (West 2002).  In 
this regard, in her substantive appeal, received in February 
2002, the appellant argued that the veteran's "lung cancer" 
was the result of his exposure to Agent Orange.  See 
38 C.F.R. §§  3.307, 3.309 (2007).  

Third, it has also been argued that as diabetes mellitus is a 
presumptive condition for veteran's presumed to have been 
exposed to Agent Orange, and as diabetes mellitus negatively 
affects the pancreas, that it is reasonable to assume that 
the veteran was "predisposed" to cancer of the pancreas.  
See appellant's letter, received in March 2003; written brief 
presentation, dated in March 2004.  

Fourth, it has been argued that the veteran's retained 
shrapnel caused pleural effusion that caused or contributed 
to his death.  See appellant's brief, dated in July 2005.  

The veteran's service records show that he served in Vietnam, 
and that his awards included the Purple Heart.  

The medical evidence currently indicates that the veteran 
began receiving relevant treatment in April 1999, and that he 
was thought to have developed cancer of the pancreas that 
subsequently metastasized to other organs, including the 
liver.  See e.g., reports from Dr. G, dated between 1999 and 
2000; reports from Community Hospital of Ottowa, dated in 
2000.  A report dated July 3, 2000, from the St. Francis 
Medical Center, notes that an MRI was not possible "because 
of the shrapnel wounds."  See also November 2000 and January 
2001 letters from Dr. G.   

The veteran's death certificate indicates that in October 
2001, he died in a private hospital.  Part I of the death 
certificate indicates that pancreatic cancer was the 
immediate cause of death, "due to or as a consequence of" 
pleural effusion.  The certificate states that there was an 
approximate interval of three months between the onset of 
pancreatic cancer and the veteran's death, and an approximate 
interval of two months between the onset of pleural effusion 
and the veteran's death.  

At the time of his death, service connection was in effect 
for orchiectomy, left, residuals, shell fragment wound, 
evaluated as 30 percent disabling, PTSD, evaluated as 10 
percent disabling, shell fragment wound, right leg with 
healed chip fracture of tibia, evaluated as 10 percent 
disabling, tender scar, shell fragment wound, right thigh, 
evaluated as 10 percent disabling, residuals, shell fragment 
wounds, eye, orbital cavities, evaluated as 0 percent 
disabling, scars, shell fragment wounds, right gluteal area, 
evaluated as 0 percent disabling, scar, shell fragment 
wounds, right lateral hip, evaluated as 0 percent disabling, 
scar, shell fragment wounds, face with retained foreign body, 
evaluated as 0 percent disabling, scars, shell fragment 
wounds, anterior chest, evaluated as 0 percent disabling, and 
scars, shell fragment wounds, right lower quadrant, evaluated 
as 0 percent disabling.  His combined rating was 50 percent.  

Beyond the four reasons cited above, as an initial matter, 
the appellant's representative appears to argue a fifth basis 
of entitlement.  In essence, that VA physicians failed to 
diagnose the veteran's condition in a timely manner, such 
that service connection for the veteran's cause of death is 
warranted under 38 U.S.C.A. § 1151 (West 2002).  See the July 
2005 brief of appellant.  This theory of entitlement had not 
been argued at the time of the RO's June 2001 decision that 
is the basis for this appeal, nor was it within the scope of 
that decision, nor had it been argued at the time of the 
issuance of the most recent Supplemental Statement of the 
Case, dated in July 2003.  Under the circumstances, it is 
inextricably intertwined with the claim on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
inextricably intertwined when a decision concerning one could 
have a significant impact on the other, thus rendering the 
adjudication of the latter prior to adjudication of the 
former meaningless and non-final).  

Accordingly, adjudication of the claim must be deferred until 
the RO can issue a decision that includes a claim under 
38 U.S.C.A. § 1151.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

In addition, the appellant's representative has argued that 
the appellant was not properly notified under the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  Id.  In this regard, in May 2001, the 
appellant was sent a VCAA notice.  However, given the 
introduction of the argument under 38 U.S.C.A. § 1151, on 
remand, the appellant should be provided with another VCAA 
notification letter, one that includes discussion of 
38 U.S.C.A. § 1151.  This notice must be provided by the RO.  
See Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (invalidating the 
regulation which empowered the Board to issue written 
notification of the VCAA).  

Finally, an etiological opinion has not yet been requested, 
and the Board has determined, in light of the above, that a 
medical opinion should be obtained.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should fulfill all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, to include discussion of a claim for 
compensation for the veteran's cause of 
death under 38 U.S.C.A. § 1151 (West 
2002).  In particular, the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act should be fully complied with 
and satisfied.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  
Compliance should be ensured with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  A copy of this notification 
must be associated with the claims 
folder.

2.  Arrange for the claims folder to be 
reviewed by a VA medical provider.  The 
physician should indicate in the report 
that the claims file was reviewed.  A 
rationale for any opinion expressed 
should be provided.  The doctor is 
requested to provide the following 
opinions:

a. Is it at least as likely as not (i.e., 
a probability of 50 percent or greater) 
that any of the veteran's service-
connected conditions contributed 
substantially or materially to cause his 
death?

b.  Is it at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that exposure to Agent Orange 
(or some other herbicide) during service 
contributed substantially or materially 
to cause his death?

c.  Is it at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that an inability to give the 
veteran an MRI scan due to retained 
fragments from his service-connected 
disabilities delayed his diagnosis or 
treatment, or otherwise negatively 
affected his treatment in any way, such 
that it contributed substantially or 
materially to cause his death?  

3.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  The 1151 claim should be 
addressed.  If the decision remains 
adverse to the appellant, furnish her a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



